TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00181-CV



                       Raymond Tatum and Sherri Tatum, Appellants

                                                 v.

                                ACME Properties LP, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-12-009558, HONORABLE DAVID J. PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants’ brief was originally due on July 1, 2013, but was not filed. On

July 26, 2013, this Court sent a notice to appellants informing them that their brief was overdue.

In response, appellants filed a motion for extension of time to file their brief. We granted the

motion, making the brief due August 19, 2013. However, appellants failed to file a brief by that

date. On September 25, 2013, we notified appellants that their brief was overdue and that a failure

to respond by October 7, 2013, would result in the dismissal of this appeal for want of prosecution.

The October 7 deadline has passed, and appellants have not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a);

42.3(b).
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: November 6, 2013




                                               2